MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. César Augusto Rodríguez Villanueva, identificado con
Documento de Identidad Nacional N” 09068271, autorizado por el artículo 13* del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av, Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO, y de la otra parte la empresa MARCOBRE S.A.C. identificado con R.U.C. N”
20508972734, con domicilio en Jirón Crane N” 102, Tercer Piso, Urb. Jacaranda, San Borja,
Lima 41, representada por el señor Jaime Mario Soldi Soldi, según poder inscrito en la Partida
N? 11652150 de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
003-2005-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 6 de enero de 2005,
que designa al Ing. César Augusto Rodríguez Villanueva como Director General de Mineria y
la Resolución Ministerial N* 467-2005-MEM/DM, publicada en el diario antes mencionado con
fecha 16 de noviembre de 2005, que aprueba la lista de bienes y servicios materia del
presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 29 de noviembre de 2005.

145
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. César Augusto Rodríguez Villanueva, identificado con
DNI N* 09068271, autorizado por el artículo 13* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará "EL ESTADO”;
y

(ii) MARCOBRE S.A.C. identificada con R.U.C. N* 20508972734, con domicilio en
Jirón Crane N” 102, Tercer Piso, Urb. Jacaranda, San Borja, Lima 41, representada por el
señor Jaime Mario Soldi Soldi, según poder inscrito en la Partida N* 11652150 de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 18 de agosto de 2005 la suscripción del Contrato de
Inversión al que se refiere el articulo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

141

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar , a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 16'840,000.00 (Dieciséis Millones Ochocientos
Cuarenta Mil y 00/100 Dólares Americanos), en un plazo de catorce (14) meses contado a
partir del mes de noviembre de 2005 hasta diciembre de 2006.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el

Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente

contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista

aprobada por Resolución Ministerial N* 467-2005-MEM/DM, publicada en el Diario Oficial El

á Peruano el 16 de noviembre de 2005, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Mineria del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la

Ah aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

/ - La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
[ en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los de 29 días del mes de noviembre de dos mil cinco.

l
EL ESTADO EL INVBRSIOMSTA

a
143

5]
El =| 3 = 5 =|
e eE 3| a Lo E |
á

al al += Alo 3l
|

|

ENE ]

LE EBEE E
-

El 3l
3 3 [¿I 8388

E
E
ENEE
ENE EEN ENE
ENE ER ELE NENE
sl | 3 JERil 4933
119 3 3 584 SE ISS ][58
dd ¿ga

3
BE E

id Y 373
E

E

8] [8 [8

EE
EE

[sodas 3 [sanas

O E O

E
i
E
i

(ED CET CE 00 E
(CN CN Co CN CN
LT CET (000 22000 (000
L
HAáKAKÁKÁKÁ<X<XA AAA

ANEXO 11

Lima, miércoles 16 de noviembre de 2005 (ITTRTNS El

ANEXO: DE LA RESOLUCIÓN MINISTERIAL -

Artículo 5%.- La presente Resolución entrará en
vigencia a partir del día siguiente de su publicación.

Regístrese, comuníquese y publíquese.

GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas

19243

Aprueban lista de bienes y servicios
cuyas adquisiciones otorgarán el
derecho a la devolución de los
Impuestos General a las Ventas y de
Promoción Municipal a favor de
empresas mineras

RESOLUCIÓN MINISTERIAL
N? 467-2005-MEM/DM

Lima, 10 de noviembre de 2005
CONSIDERANDO:

Que, mediante Decreto S
aprobó el Reglamento de ta

1 la Ley N* 27662, que dispone la devolución del
Impuesto alas 8 Impuesto de Promoción
Municipal a los titulares de la actividad minera durante la
fase de exploración

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial dal Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

e por Decreto Supremo N* 150-2002-EF se
aprobó la Pista sli de los bienes y servicios cuya
adquisición o la devolución definitiva
del Impuesto ma Impuesto de
Promoción Municipal;

Que, la empresa MARCOBRE S.A.C. solicitó al
Ministerio de Energía y Minas la suscripción de un
Contrato de inversión en Exploración, adjuntado la lista
de bienes y servicios Po adquisición li ora el
derecho a la devolución del Impuesto Ger las Ventas
8 Impuesto de Promoción Municipal, durante la fase de
exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 680-2005: EF/15 lecha 27 de octubre de
2005, emitió opinión favor: la lista de bienes É
servicios presentada por la empresa MARCOBR

remo N* 082-2002-EF se
ey N* 27623, modificada

Con la opinión favorable del Viceministro de Minas y
de la Dirección General de Minería del Ministerio de
Energía y Minas;

De contormidad con lo dispuesto en el Inciso c) del
artículo 6* del ego: de la Ley N* 27623, modificada
por la Ley N* 27682 y el artículo 10% del Reglamento de
Organización y Funciones del Ministerio de Energía y
Minas, aprobado por Decreto Supremo N* 025-2003-

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cava dora con A el derecho a la devolución Srs
neral a las Ventas e Impuesto de
Mancia a favor de la empresa MARCOBRE S.A. E
durante la fase de exploración, de acuerdo con el Anexo
que forma parte integrante de la presente Resolución
Ministerial.

Regístrese, comuniquese y publíquese.

GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas

Pág, 304223

NY 467-2005-MEMWDM

SUBPARTIDA

2508.10.00.00

3824,90.60.00

PREPARACIONES PARA FLUIDOS EFE
DE POZOS (*LODOS") 3 Ñ

3926.90.60.00

PROTECTORES ANTIRRUIDOS DEIMATERIA
PLÁSTICA

6401.10.00.00

CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN

8506.10.00.00

A

CASCOS DE SEGURIDAD 4

7228.80.00 00

BARRAS HUECAS PARA PERFORACIÓN. DEACERO
ALEADOS O SIN ALEAR

7304 21.00.00

TUBOS DE PERFORACIÓN DE LOS TIPOS
UTILIZADOS PARA LA EXTRACCIÓN DE PETRÓLEO
OGAS

1
8207.13.10.00

TRÉPANOSY CORONAS CON PARTE | OPERANTE DE
CERMET

8207.19.10.00 | TREPANOSY CORONAS EXCEPTO DE GERMET
8207.19:2100 | BROCAS DIAMANTADAS EXCEPTO DECERMET |
8207.19.29.00 | LAS DEMÁS BROCAS EXCEPTO DE CERÑET Y
DIAMANTADAS eel
8207.19-30.00 | BARRENAS INTEGRALES
8207.19.80.00 | LOS DEMÁS ÚTILES INTERCAM MEE
IBIABLES DE
8207.19.90.00 [PARTES DEUTLESINTERCANBABLES
18207.50.00.00 | LOS DEMÁS ÚTILES INTERCAMBIABLES...

8430.41.00.00

LAS DEMÁS MÁQUINAS DE SONDEO o
PERFORACIÓN AUTOPROPULSADAS

8430.49,00.00

LAS DEMÁS GUIAS DE” SONDEO Y
___ [PERFORACIÓN PTO AUTOPROPULSADAS

B431-43.00.00 |

PARTES DE lo SOODA DE. SONDEO O
PERFORACIÓN DE LA SUBPARTIDA 8430.41 6
8430 49

8524 39.00.00

LOSDEMÁSOJSCOS PARA SISTEMAS DELECTURA
POR RAYOS LÁSER 2

8525.10.10.00

APARATOS EMISORES DE RADIOTELEPONÍA O
)TELEGRAFÍA RETA

8525.20.19.00

LOS DEMÁS APARATOS oia ninio]
RECEPTOR INCORPORADO DE:

8704.21.00.10

CAMIONETAS PICK-UP ENSAMBLADAS CON PESO
ANAL CON CAGA MAMA MPERNOR OSUNA
!

8705.20.00.00

CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN

9006.30.00.00

CÁMARAS paces pan EDIOOOREE
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS Il PARA LABORMTOMOSDE

INTERNOS O
MEDICMALEGAL O DENTIFCACIÓN JUDICIAL

9011.10.00.00

9011.20.00.00

MICROSCOPIOS ESTEREOSCOPICOS; £: (911
LOS DEMÁS  MICROSC( ¿PARA
FOTOMICROGRAFÍA, CINEFOTO! o
MICROPROYECCIÓN

nad

9012.10.00.00

MICROSCOPIOS, EXCEPTO LOS/ÓRTICOS;
DIFRACTÓGRAFOS

9014.20.00.00

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

9014.80.00.00

LOS DEMÁS INSTRUMENTOS Y APARATOS DE |
WEGACIÓN

9015.10.00.00

9015.20.10.00

9015 20.20.00

SUBPARTIDA
NACIONAL

9015.30.00.00
9015.40.10.00

NIVELES
INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA.
ELÉCTRICOS O ELECTRÓNICOS

9015.40.90.00 | LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS

LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA

015.80.90.00 | LOSDEMÁS INSTRUMENTOSY APARATOS EXCEPTO |
¡l ELÉCTRICOS O ELECTRÓNICOS
9015.90.00.00 | PARTESY ACCESORIOS :
9020.00.00.00 | LOS DEMÁS APARATOS RESPIRATORIOS
MÁSCARAS ANTIGÁS,

9015.80.10.00

, EXCEPTO LAS MÁSCARAS DE

PROTECCIÓN SIN MECANISMO NI ELEMENTO
FILTRANTE AMOVIBLE
ESPECTRÓMETAOS, ESPECTROFOTÓMETAOS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
ÓPTICAS (UV. VISIBLES, IA)
LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO
REGISTRADOR

9027.30.00.00

9030.39.00.00

1) Servicios de Operaciones de Exploración Minera:
- Y

- Geológicos y nicos (Incluye pel , mineragráficos,
hidrológicos, restitución totogramétrica, fotografías aéreas,
mecánica de rocas).

[Servicios gecfísicos y gecquímicos (ncluye ensayes)

- Servicios de pertoración diamantina y de circulación reversa (roto
Percusiva)

- Servicios aerotopográficos.

- Servicios de interpretación multiespectral de imágenes ya sean
satelitales o equipos aerotr

— Ensayos de laboratorio (andlisis de minerales, suelos, agua, ale). |

b) Otros Servicios Vinculados a las Actividades de Exploración

— Servicio de alojamiento y almentación del personal operativo del |
Titular del Proyecto.

[servicio de asesoría, consultoria, estudios técnicos especiales y
auditorías destinados a las actividades de exploración minera.

— Servicios de diseño, construcción. montaje Industial, eléctrico y |

mecánico, armado y desarmado de maquinarias y equipo

necesario para las actividades de la exploración minera.

Servicios de inspección, mantenimiento y reparación de

maquinaria y equipo utilizado en las actividades de exploración
minera.

Alquiler o arrendamiento financiero de maquinaria, vahículos y
[equipos necesarios para las actividades de expl

+ Transporte de personal, maquinaría, equipo, materiales y
suministros necesarios para las actividades de exploración y la
construcción de campamentos.

- Servicios médicos y hospitalarios.
- Servicios relacionados con la protección ambiental
- Servicios de sistemas e informática.

- Servicios de comunicaciones, incluye comunicación radíal, telefonía
satelital.

- Servicios de seguridad industrial y contraincendios.

- Servicios de seguridad y vigilancia de instalaciones y personal
operativo.

- Servicios de seguros.
[servicios de rescate, auilo

19313

 .< HAS
Pág. 304224 El Peruano TA IA Lima. miércoles 16 de noviembre de 2005
DESCRIPCIÓN

RESOLUCIÓN MINISTERIAL
N? 468-2005-MEM/DM
Lima, 10 de noviembre de 2005
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
' Reglamento de la Ley N* 27623, modificada
N ue dispone la devolución del
jesto de Promoción
minera durante la

aprobó

sl la Le 27662,
impuesto General a las Ventas e Im
Municipal a los titulares de la acti

fase de Perro

ue,

solicitó al Ministerio de Energía y Minas la suscripción de
un Contrato de Inversión en Exploración, adjuntado la
lista de bienes y servicios cuya adquisición le otorgará el
derecho a la devolución del Impuesto General a las'

e Impuesto de Promoción Municipal, durante la fase de
exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 681-2005-EF/15 de fecha 27 de octubre de
2005, emitió opinión favorable a la lista de bienes Z
servicios presentada por la empresa MINERA ANTARE!
PERU S.A.C.;

Con la opinión favorable del Viceministro de Minas y
de la Dirección 'al de Minería del Ministerio de
Energía y Minas;

De contormidad con lo dispuesto en el inciso c) del
AOS de 27802 y el arcalo 10: del Reglamento de
por la Ley y el ari
Organización y Funciones del Ministerio de Energía y
Led aprobado por Decreto Supremo N* 025:

SE RESUELVE:

Impuesto General a las Ventas e Impuesto de Promoción
A a favor de la empresa MINERA ANTARES
PERÚ S.A.C. durante la fase de , de acuerdo
con el Anexo que forma parte integrante de la presente
Resolución Ministerial, - »
Regístrese, comuniquese y publíquese.

GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas

ANEXO: DELLA RESOLUCIÓN MINISTERIAL 1
N? 468-2005-MEM/DM

ANEXO.

STA DE BIENESY SERVICIOS QUETIENEN DERECHO
DEVOLUCIÓN DEL

2508.10.00.00 | BENTONITA

3824 90.60.00 | PREPARACIONES PARA FLUIDOS DE
DEPOZOS (0DOS”)

3926 90.60.00 | PROTECTORES ANTIRRUIDOS DE MATERIA
PLÁSTICA

$401 10.00.00 (CALZADO, CON PUNTERA METÁLICA DE
PROTECCIÓN

6506.10.00.00 | CASCOS DE SEGURIDAD

ANEXO III

MARCOBRE S.A.C.
CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 APRECIADA 1 010127501 300
2 APRECIADA 12 010091902 700
3 APRECIADA 13 010092002 1000
4 APRECIADA 14 010092102 1000
5 APRECIADA 15 010092202 200
6 APRECIADA 2 010127601 1000
7 APRECIADA 3 010127701 1000
8 APRECIADA 4 010127801 600
9 APRECIADA 5 010127901 900
10 APRECIADA 6 010128001 600
u APRECIADA 7 010128101 998.87
12 APRECIADA 8 010128201 997.96
13 APRECIADA 9 010128301 899.01
14 CLAVELLINAS SUR. 010078501 1000
15 LA APRECIADA 10 010072502 200
16 LA APRECIADA 11 010072602 500
17 LA REAPARICION 2 010100902 500
18 LA REPARTICION 1 010030802 1000
19 LA REPARTICION 3 010072302 800
20 LA REPARTICION 4 010072402 600
21 LUNAREJA 1 010122701 1000
22 MIRAMAR 1 010078301 1000
23 MIRAMAR 10 010121201 1000
24 MIRAMAR 11 010121301 1000
25 MIRAMAR 13 010121501 1000
26 MIRAMAR 14 010121601 600
27 MIRAMAR 15 010121701 700
28 MIRAMAR 16 010122001 100
29 MIRAMAR 17 010121901 100
30 MIRAMAR 18 010121801 600
31 MIRAMAR 2 010078401 400
32 MIRAMAR 3 010120501 1000
33 MIRAMAR 4 010120601 1000
34 MIRAMAR 6 010120801 1000
35 MIRAMAR 7 010120901 1000
36 MIRAMAR 8 010121001 1000
37 MIRAMAR 9 010121101 1000
38 RETOZO-10 010323993 1000
39 RETOZO-11 010324093 1000
40 RETOZO-7 010323693 1000
41 RETOZO-8 | 010323793 1000
42 RIO 2 [ 010716495 300
43 RIO 3 [ 010716595 200
44 RIO 4 | 010716695 200
45 TARGET AREA 1 | 1000048DY01 3969.31

